Citation Nr: 0707534	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected chronic muscular strain of the 
lumbar spine superimposed on degenerative instability, prior 
to January 5, 2005, on appeal from the initial determination.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chronic muscular strain of the 
lumbar spine superimposed on degenerative instability, since 
January 5, 2005, on appeal from the initial determination.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected chronic muscular strain of the 
left hip, on appeal from the initial determination.  

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected gastroesophageal reflux 
disease, on appeal from the initial determination.  

5.  Entitlement to a compensable disability rating for 
service-connected seasonal allergic rhinitis, on appeal from 
the initial determination.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 2002 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2002, the RO granted service connection for 
muscular strain of the left hip, gastroesophageal reflux 
disease (GERD), and seasonal allergic rhinitis, each 
evaluated noncompensable from August 21, 2000.  In July 2002, 
the RO assigned increased ratings of 10 percent for the GERD 
and left hip strain, effective August 21, 2000.  Service 
connection was also granted for chronic muscular strain of 
the lumbar spine superimposed on degenerative instability, 
evaluated as 10 percent disabling from August 21, 2000, and 
denied for a fracture of L2.

In January 2004, the veteran and his mother testified at a 
video-conference hearing over which the undersigned Veterans 
Law Judge presided.  In July 2002, the veteran testified 
before a Decision Review Officer at the RO.  Transcripts of 
these hearings are of record.  During the January 2004 
hearing, the veteran withdrew his appeal as to the issue of 
entitlement to service connection for a fracture of L2.  

In June 2004, the Board remanded the claims on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for additional development and to satisfy due process 
concerns.  The action directed by the Board has been 
accomplished, and the claims have been returned to the Board 
for appellate review.  

In September 2006, the veteran withdrew a claim for service 
connection for a thoracic spine disorder.


FINDINGS OF FACT

1.  Prior to January 5, 2005, the veteran's chronic muscular 
strain of the lumbar spine superimposed on degenerative 
instability was not manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, or forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

2.  Since January 5, 2005, the veteran's muscular strain of 
the lumbar spine superimposed on degenerative instability 
results in forward flexion of the thoracolumbar spine of 55 
degrees, but no less, and there is no evidence of ankylosis, 
or more than moderate limitation of motion of the lumbar 
spine, or listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion, or 
abnormal mobility on forced motion.  

3.  The veteran's chronic muscular strain of the left hip is 
not manifested by flexion limited to 30 degrees, abduction 
lost beyond 10 degrees, moderate malunion of the hip joint, 
flail joint, or hip ankylosis.  

4.  The veteran's gastroesophageal reflux disease is not 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  

5.  The veteran's seasonal allergic rhinitis is not 
manifested by polyps, nor is there greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected chronic muscular strain 
of the lumbar spine superimposed on degenerative instability 
have not been met prior to January 5, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2003), 
Diagnostic Code 5237 (2006).  

2.  The schedular criteria for a 20 percent rating for 
service-connected chronic muscular strain of the lumbar spine 
superimposed on degenerative instability, but no greater, 
have been met for the period since January 5, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2003), Diagnostic Code 5237 (2006).  

3.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected chronic muscular strain of 
the left hip have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5219, 5252, 5253 (2006).

4.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected gastroesophageal reflux 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2006).

5.  The schedular criteria for an initial compensable rating 
for service-connected seasonal allergic rhinitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VA satisfied the duty to notify by means of a letter dated in 
July 2001.  This letter was provided to the veteran prior to 
the initial adjudication by the RO in January 2004.  The 
veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional VCAA notice was provided by the 
veteran by letter dated in July 2004.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, the Court also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
for seasonal allergic rhinitis, muscular strain of the left 
hip, and gastroesophageal reflux was granted by a February 
2002 rating decision, service connection for muscular strain 
of the lumbar spine superimposed on degenerative instability 
was granted by a July 2002 rating decision.  At these times, 
disability ratings were assigned and effective dates were 
established.  Therefore the veteran's claims, which arise 
from appeals of the January and July 2002 rating decisions, 
were substantiated as of January and July 2002.  Any error in 
failing to provide § 5103(a) notice could not be prejudicial 
to the veteran because the purpose of §5103(a) notice is to 
provide notice of what is required for the veteran to 
substantiate his claim, and here, his claims have been 
substantiated.  See Id.  (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

Once a claim for service connection is substantiated VA's 
statutory duties are specified under § 5104 and § 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the 
aforementioned rating decisions, the July 2002 and August 
2003 statements of the case, and the December 2005 
supplemental statement of the case.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  In July 2004, the RO requested that the 
veteran provide submit a VA Form 21-4142, Authorization and 
Release of Information to the Department of Veterans Affairs, 
so that VA could assist him in obtaining additional records 
identified during the January 2004 hearing; he did not 
respond.  The veteran has not requested that VA assist him in 
obtaining any other evidence.  Appropriate medical 
examinations were afforded the veteran in January 2002 and 
January 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

These claims for higher ratings arise from the RO decisions 
that granted service connection for the disabilities.  The 
claims therefore stem from the initial ratings assigned to 
these disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors must be considered.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

38 C.F.R. § 4.27 provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  See 38 
C.F.R. § 4.20 (2006).  The provisions of 38 C.F.R. § 4.31 
indicate that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31.

Chronic Lumbar Strain

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease.  Changes 
regarding intervertebral disc syndrome, at Diagnostic Code 
5293, became effective September 23, 2002.  See 67 Fed. Reg. 
54345-349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Changes regarding criteria for 
all other relevant diagnostic codes became effective 
September 26, 2003.  See also 68 Fed. Reg. 51,454-458 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 2003, 38 C.F.R. § 4.71a Diagnostic Code 
5295 provided for a 40 percent rating for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motions.  A 20 percent rating was provided for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  A 10 percent rating was provided for 
lumbosacral strain with characteristic pain on motion.  Id.  

Prior to September 2003, 38 C.F.R. § 4.71a Diagnostic Code 
5292, for limitation of motion of the lumbar spine, provided 
for a 40 percent rating for severe limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 10 
percent rating for slight limitation of motion.  

Since September 2003, lumbosacral strain is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Formula), and assigned Diagnostic Code 5237.  
Spondylolisthesis or segmental instablility is also evaluated 
under the General Formula and assigned Diagnostic Code 5239.  
Assignment of separate ratings under both of these diagnostic 
codes is prohibited as doing so would amount to pyramiding.  
See 38 C.F.R. § 4.14 (2006).  

In pertinent part, the General Formula provides for a 40 
percent rating for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is provided for 
forward flexion of the thoracolumbar greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under 38 C.F.R. § 4.71a, Plate V, and Note 2 (as in effect 
September 26, 2003), normal motion of the spine is 90 degrees 
of forward flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, bilaterally, and 30 degrees of lateral 
rotation, bilaterally.  Normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Id.  

Other diagnostic codes for disabilities of the spine are not 
for application.  The veteran has always demonstrated motion 
of the thoracolumbar spine and has never been diagnosed with 
ankylosis, so higher ratings for ankylosis are not available, 
either under Diagnostic Code 5289 or under the General 
Formula.  Diagnostic Codes 5293 and 5237 are not for 
application because, although the veteran has been diagnosed 
with degenerative instability, he has never been diagnosed, 
nor is he service connected for, intervertebral disc 
syndrome.  

Review of the evidence of record reveals that a staged rating 
is appropriate in this instance.  A rating higher than 10 
percent is not warranted prior to the January 5, 2005 VA 
examination, and a rating of 20 percent, but no higher, is 
warranted since the January 5, 2005 VA examination.  

Service medical records report full range of motion and are 
absent for any mention of other applicable rating criteria.  

The January 2002 VA examination reported range of motion 
measurements of 95 degrees of flexion, 35 degrees of 
extension, lateral rotation of 40 degrees bilaterally, and 
lateral extension of 35 degrees bilaterally.  Mild pain on 
motion was noted.  The entire spine was non-tender, spinal 
alignment was okay.  Straight leg raising was easily 
tolerated to 80 degrees bilaterally.  This examiner opined 
that flare-ups would cause a 15 degree decrease in flexion.  
The diagnosis was chronic muscular strain superimposed on 
degenerative changes.  

A January 2002 clinical note from the Medford Medical Clinic 
indicated paravertebral spasm/tenderness of the thoracic and 
lumbar spine.

VA examination in February 2004 focused primarily on the left 
ankle but ongoing complaints of back pain were noted.  VA 
treatment records include a March 2004 progress note showing 
no lumbar spine tenderness or muscle guarding, and normal 
range of motion in all planes without pain.  Straight leg 
raising was negative to 80 degrees bilaterally.  Grade I 
spondylolisthesis at L5-S1 was found to be asymptomatic.  VA 
treatment records also show reported chronic back pain.  MRI 
in November 2004 confirmed no spinal stenosis.  

In January 2005, the veteran underwent another VA examination 
of his spine.  The low back pain was ongoing.  Flare-ups were 
reported as frequent.  He reported radiating pain into the 
buttock.  Range of motion of the thoracolumbar spine was 
measured as 85 degrees flexion, 25 degrees extension, 25 
degrees of lateral rotation, bilaterally, and 30 degrees of 
lateral extension to the one side with 25 degrees of lateral 
extension to the other side.  Alignment of the spine was 
stated as good except for the spondylolisthesis at L5.  
Straight leg raising was easily tolerated to 80 degrees 
bilaterally.  This examiner opined that flare ups would cause 
decrease in flexion of 30 degrees.  Osteoarthritis of the 
spine was present, as was disc narrowing ad degeneration of 
the spine.  There was no persistent muscle spasm or abnormal 
mobility.  Goldthwaites's signs were negative.  

This examination report noted that the veteran had an 
automobile accident in November 2004 which caused his back to 
worsen.  Also reported was the veteran's involvement with 
Worker's Compensation proceedings for the accident.  The 
examiner provided an unsolicited opinion as to the relative 
percentages of increase in disability that could be 
attributed to the November 2004 injury, but offers no 
clinical basis for this part of his opinion, stating only 
that he agrees with the veteran's assessment as to these 
percentages.  However the veteran is not competent to render 
a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  A medical opinion 
that only endorses a veteran's opinion, without medical 
comment, is not to be relied upon.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Therefore, this part of the opinion 
has no probative value.  

Prior to January 2005, no evidence of record demonstrates 
that the veteran's service-connected disability met the 
criteria for higher than a 10 percent rating under any 
applicable diagnostic code.  No evidence shows listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion, abnormal mobility on forced 
motions, muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position.  Even 
considering application of 38 C.F.R. § 4.40 and§ 4.45, as 
specified in DeLuca, forward flexion was always greater than 
60 degrees and combined range of motion of the thoracolumbar 
spine was never less than 265 degrees.  As limitation of 
motion under the General Formula did not approach the 
criteria for a 20 percent rating, the Board finds that 
limitation of motion did not approach moderate limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  Also, 
the veteran is already receiving at least the minimum 
compensable rating for limitation of motion of the lumbar 
spine, so application of 38 C.F.R. § 4.59 provides for no 
higher rating

Resolving doubt in favor of the veteran, the Board notes that 
the January 2005 VA examination evidence of a 30 degree 
decrease in forward flexion of the thoracolumbar spine, due 
to flare ups, places the veteran at 55 degrees of forward 
flexion.  Thus, under the General Formula, Diagnostic Code 
5237, the criteria for a 20 percent rating is warranted since 
the date of the January 2005 examination.  See 38 C.F.R. § 
3.400(o) (2006).  

The Board has considered whether a rating higher than 20 
percent is warranted for the period since January 2005.  
However, no evidence of record from January 2005 forward, 
indicates listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion, or 
abnormal mobility on forced motion.  Nor is there any 
evidence of ankylosis or flexion of the thoracolumbar spine 
limited to 30 degrees or less, even considering 38 C.F.R. § 
4.40 and § 4.45.  Finally, as stated above, the veteran is 
already receiving at least the minimum compensable rating for 
limitation of motion of the lumbar spine, so the 38 C.F.R. § 
4.59 provides for no higher rating.  

Therefore, the veteran's service-connected disability of the 
lumbar spine is properly rated as 10 percent disabling for 
the period prior to January 2005.  The evidence is not so 
evenly balanced for the period prior to January 2005 to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  For the period since 
January 2005, a 20 percent rating, but no higher, is 
warranted under Diagnostic Code 5237, for the veteran's 
service-connected disability of the lumbar spine.


Chronic Muscular Strain of the Left Hip

The veteran's service-connected left hip disability is 
currently assigned a 10 percent rating for bursitis.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 instructs VA to rate 
bursitis on limitation of motion of the affected part as 
degenerative arthritis.  

38 C.F.R. § 4.71a Diagnostic Code 5003, for degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The veteran's disability of the left hip is 
currently rated as 10 percent disabling, under Diagnostic 
Code 5003, based on painful or limited motion of a major 
joint.  

The veteran's disability of the left hip may be rated under 
38 C.F.R. § 4.71a Diagnostic Code 5252 (2006) for limitation 
of motion (flexion) of the thigh.  A 20 percent rating is 
assigned for flexion limited to 30 degrees.  A 30 percent 
rating is assigned for flexion limited to 20 degrees, and a 
40 percent rating is assigned for flexion limited to 10 
degrees.  

Also applicable to the veteran's left hip disability is 38 
C.F.R. § 4.71a Diagnostic Code 5253 which provides for a 20 
percent rating for limitation of abduction with motion lost 
beyond 10 degrees.  

Normal motion of the hip is from 0 degrees of extension to 
125 degrees of flexion and 45 degrees of abduction.  See 38 
C.F.R. § 4.71a Plate II (2006).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
chronic muscular strain of the left hip.  The clinical 
evidence reflects that the veteran had a left hip fracture 
prior to service, which became symptomatic about the time of 
service separation.  He has testified to having left hip pain 
since service.  VA examination in January 2002 revealed no 
limping, hip motion from 0 to 140 degrees bilaterally, and 
normal rotation and abduction.  There was pain with internal 
rotation of the left hip.  The diagnosis was continued left 
hip pain as muscular strain plus bothersome scarring around 
the joint and the fracture.  X-rays revealed a small fragment 
at the left acetabulum possibly related to the old fracture.  
There were no signs of significant arthritis.  

Similar complaints of hip pain were noted during VA and 
private treatment notes, including a March 2004 consultation 
for left hip pain, which disclosed normal left hip range of 
motion and negative Faberes test.  Diagnoses of Trochanteric 
bursitis and Iliopsoas bursitis, and ITB syndrome were 
rendered.  A December 2003 left hip X-ray was found to be 
normal.  

A VA orthopedic examination dated in January 2005 reported 
complaints of fatigue and weakness of the left hip, 
especially with twisting.  Flexion of the left hip was 
measured as 0 to 138 degrees, rotation and abduction were 
again found to be normal.  Flare-ups were reportedly 
frequent.  The examiner noted that the hip X-rays showed no 
arthritis.  There was no spasm.  Left hip pain was diagnosed 
as referred discomfort of the back, chronic muscular strain, 
and some bothersome scarring from the original dislocation.  
The examiner noted that the flare-ups would decrease the 
flexion of the left hip by 30 degrees.  

The Board has considered the provisions of 38 C.F.R. § 4.40 
and § 4.45, as required by DeLuca.  Indeed, both the January 
2002 and the January 2005 VA examiners addressed pain on 
motion.  The most significant decrease in motion, due to 
DeLuca factors, was specified as 30 degrees of loss of 
flexion during flare-ups, which still results in a range of 
motion far in excess of that needed for a 20 percent rating 
under Diagnostic Code 5252.  Therefore, a rating higher than 
the 10 percent already assigned is not warranted under 
Diagnostic Code 5252.  

As there is no evidence of other than normal hip abduction, a 
rating higher than 10 percent is unavailable under Diagnostic 
Code 5253.  Additionally, although the Board has considered 
other diagnostic codes, there is no evidence of moderate 
malunion of the hip joint, flail joint or hip ankylosis, in 
the examination or treatment records.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254, 5255 (2006).  

The veteran's complaints of discomfort and pain in his left 
hip are accounted for by the rating currently assigned for 
his left hip disability.  A separate rating for pain is not 
provided by the rating schedule.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  As noted above, 38 C.F.R. § 4.59 
dictates that painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  This has been accomplished 
by the currently assigned 10 percent rating.  

For these reasons, a rating higher than the 10 percent for 
the veteran's disability of the left hip is not warranted for 
any time since August 2000.  Therefore the veteran's claim 
for a higher rating must be denied.  As the preponderance of 
evidence is against the veteran's claim,  the evidence is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  




GERD

Diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 
4.113 (2006).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  38 C.F.R. § 4.114.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  .

The veteran has been diagnosed with gastroesophageal reflux 
disease (GERD) and rated at 10 percent disabling under the 
criteria for evaluating digestive disorders in VA's Schedule 
for Rating Disabilities, specifically, Diagnostic Codes 7399-
7346.  The first diagnostic code cited most closely 
identifies the part, or the system, of the body involved, in 
this case, the digestive system, and the diagnostic code that 
follows the hyphen identifies the residual condition, in this 
case rated similar to hiatal hernia.  See 38 C.F.R. § 4.27 
(2006).  The Board notes, however, that the veteran has not 
been diagnosed with a hernia.  

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
Diagnostic Code 7346.  Diagnostic Code 7346 provides a 60 
percent rating for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  The 
current 10 percent rating is warranted when a veteran has two 
or more of the symptoms for 30 percent, but of less severity.  
C.F.R. § 4.114, Diagnostic Code 7346.  

The veteran was first diagnosed with GERD in service.  Since 
that time, he has complained of reflux, heartburn and 
regurgitation, and rare dysphagia, but he has failed to 
demonstrate persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  His health has been described as 
excellent, including in a January 2002 VA examination report.  
Specifically, the veteran denied substernal arm or shoulder 
pain.  

In January 2005, the veteran underwent a VA examination of 
his gastrointestinal (GI) system.  Subjective complaints 
included nighttime esophageal burning and regurgitation.  The 
veteran reported that he had stopped taking prescription 
Zantac and was taking non-prescription Pepcid which 
controlled most symptoms.  The examiner noted that the 
veteran appeared well-developed and well-nourished.  An 
impression was provided by the examiner of a negative (GI) 
examination, other than a small amount of gastroesophageal 
reflux visualized by an upper GI series.  

VA outpatient treatment records were also considered and were 
not inconsistent with the findings on the 2002 and 2005 VA 
examinations.  

Therefore, as no competent evidence of record demonstrates 
that the criteria for a 30 percent rating under Diagnostic 
Code 7346 have been met, a rating higher than the 10 percent 
already assigned under this diagnostic code would not be 
appropriate.  

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for gastrointestinal 
diseases are not applicable to the veteran's disorder since 
they regard other conditions for which he is not service- 
connected.  

In sum, all competent medical evidence of record shows that 
the veteran's service-connected GERD has been no more than 10 
percent disabling since August 2000.  Therefore his claim for 
a rating higher than 10 percent must be denied.  As the 
preponderance of the evidence is against his claim, the 
benefit-of- the-doubt rule is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  .


Seasonal Allergic Rhinitis

Allergic rhinitis is rated under 38 C.F.R. § 4.97 Diagnostic 
Code 6522.  A 30 percent rating is available for allergic 
rhinitis with polyps and a 10 percent rating is warranted 
where there are no polyps, but there is greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  

Service medical records document treatment for hay fever, but 
contain no evidence of polyps or of degree of nasal passage 
obstruction.  VA examinations in January 2002 and January 
2005, both state that the veteran does not have polyps.  
During VA examination in January 2002, nasal vestibules were 
free from visible disease.  The veteran had a deviated septum 
which produced 40% airway obstruction on the right side.  On 
the left side, the inferior turbinate was mildly 
hypertrophied, producing 40% airway obstruction on the left.  
There was no evidence of thickened or retained mucous, 
crusting, polyps or new growths.  The diagnosis was seasonal 
allergic rhinitis and deviated nasal septum.  

Records from Medford Medical Clinic show treatment for 
seasonal allergies and allergic rhinitis, but do not 
demonstrate the aforementioned degree of obstruction required 
for a 10 percent rating.  

In January 2005, the veteran again underwent VA examination 
for his allergic rhinitis.  The examination report notes that 
the veteran reported undergoing septoplasty surgery in June 
2004 to repair his deviated septum and remove a large mucus 
retention cyst from one of his sinuses.  By the veteran's 
report, he experienced left side nasal obstruction prior to 
this surgery and the surgery had greatly improved his 
breathing.  No polyps, purulent discharge, or crusting, 
again, were noted.  No current nasal obstruction was noted.  
Allergy attacks were reported to occur three to four times 
per year.  The examiner concluded that there was no 
disability related to the sinuses or the septum, but there 
remained moderately severe allergic rhinitis.  

VA and private treatment records were considered, and are not 
inconsistent with the findings on the 2002 and 2005 VA 
examinations.  Therefore, as no evidence of record shows the 
requisite degree of nasal obstruction for a 10 percent 
rating, a compensable rating is not warranted under 
Diagnostic Code 6522.  Other diagnostic codes for nose and 
throat diseases are not applicable to the veteran's 
disability since they regard other conditions for which he is 
not service connected.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for a compensable rating for 
seasonal allergic rhinitis.  The evidence is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


Extraschedular considerations

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for any of his service-
connected disabilities.  As noted by the RO in the most 
recent SSOC, there is also no objective evidence that the 
disabilities has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected chronic muscular strain of the lumbar 
spine superimposed on degenerative instability, prior to 
January 5, 2005, on appeal from the initial determination, is 
denied.

Entitlement to a 20 percent disability rating for service-
connected chronic muscular strain of the lumbar spine 
superimposed on degenerative instability is granted since 
January 5, 2005, subject to the criteria governing payment of 
monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic muscular strain of the 
left hip is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-


connected gastroesophageal reflux disease, is denied.  

Entitlement to an initial compensable disability rating for 
service-connected seasonal allergic rhinitis is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


